Title: To James Madison from Vincent Gray, 20 December 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


20 December 1803, Havana. “The Schooner Tarter of Baltimore, Nichs. W Easton Master bound to St. Jago de Cuba and a market, has been captured by the French Privateer Fortune commanded by Jai Matheiu, sent for St. Jago de Cuba and recaptured by a Spanish Brig (Guarda Coaster) belonging to this Port.
“This Brig I am informed has carried her into Cumberland Harbour, to the Northward of St. Jago de Cuba and is there landing and Smuggling her valuable cargo.” Will protest to the captain general and intendant general. If the ship arrives at Havana, will try to take possession of it “and have the officer of the Guarda Coaster arrested.”
“Another Schooner belonging to Baltimore has been captured by a French Privateer and recaptured by old Johnson of Nassau and carried into that Port with her cargo. I have endeavored to convey the necessary information to the persons at Baltimore, and will get Mr. Moss who will sail in a few days from hence for Nassau, to endeavor to secure the property on his arrival there from Plunder until the owners can send out from Baltimore the necessary Documents to prove their property—and he will if necessary enter my security for the vessel and cargo.…
“There are Several other American Vessels that have been carried in at St. Jago de Cuba loaded with coffee &c: some of which have already been robbed of their cargoes while lying in Port, and the same have been sold during the night to other vessels and landed at the city.
“I have also been informed that there are Several other Vessels belonging to the United States which have been captured and carried into the Small Ports to windward in this Island—and that there are now more than 20 Privateers fitting out at Barraco and St. Jago de Cuba.

“It is my opinion that was you to write to the Capt. General immediately on this Subject and request the Spanish Minister to do the same, that it would have a happy effect.” When Cap Français was evacuated, Rochambeau and his troops were captured by the British and sent to Jamaica. “Only one Schooner escaped (a Pilot Boat belonging to Mr. Taylor of Norfolk) now here. The Commander at the Mole, Genl. Noailles, has been more fortunate than Genl. Rochambeau and has arrived Safe to windward in this Island with his officers &c.
“The Cape and Mole having been thus evacuated Genl. Lavolette and his followers will remain in the Island until they can get to the United States.” Expects Rochambeau and his troops to be sent to Cuba “in a few weeks.”
“A Spanish Frigate arrived on Sunday last from Vera Cruz, with a large Sum of money for this place, and several others are daily expected—by some of those expected, large Sums will be forwarded, Confidencially belonging to Citizens of the United States.”
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 4 pp.


